DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “connected downstream, including directly downstream”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “connected downstream”, and the claim also recites “including directly downstream” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purpose of interpretation, the claim is being interpreted as “connected directly downstream of the pump”.
In regards to claim 2, the present instance, claim 2 recites the broad recitation “an electrical drive”, and the claim also recites “including as an electrical motor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purpose of interpretation, the claim is being interpreted as “configured as an electric motor”.
Claim 4 recites “the return line (30) has a venting valve (48) for limiting the negative pressure, including a further check valve (48) downstream of the oil separator”. Due to the manner in which Applicant has been drafting the claim, it is unclear whether Applicant is trying to further define the valve in the return line or reciting a completely different valve. The issue is further compounded by the use of the same reference numeral. Technically both of these valves exist separately according to the disclosure, thus the claim scope is unclear in light of these issues.
Claim 6 recites “configured to connect to an external control and/or regulating unit (52), including by means of an electrical/electronic interface (40)”. This limitation is confusing and appears to be another broad/narrow limitation issue. It is recommended to recite “configured to connect to an external control and/or regulating unit by means of an electrical/electronic interface”.
Claim 11 recites “one or more motor drives, in particular one or more electric motors” which again creates the broad/narrow limitation problem similar to previous claims. It is recommended to recite “and/or one or more electric motors”.
Claim 14 has the same issue as claim 1 above with the limitation “connected downstream, including directly downstream”.
Claim 15 has the same issue as claim 1 above with the limitation “connected downstream, including directly downstream”.
Claim 16 recites the term “in particular” which renders the claim indefinite since it is unclear whether the limitations that follow are just provided as an example or are required. Again this is a broad/narrow limitation issue.
Claim 19 has the same issue as claim 4 above.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/            Primary Examiner, Art Unit 3656